
	
		I
		111th CONGRESS
		1st Session
		H. R. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Federal Power Act to provide for
		  enforcement, including criminal penalties, by the Federal Energy Regulatory
		  Commission of electric reliability standards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save America’s Utility Infrastructure
			 and Secure America Now Act of 2009.
		2.FindingsThe Congress finds that:
			(1)The blackout of August 2003 in the
			 Northeast, Midwest, and adjoining parts of Canada highlighted the need for
			 infrastructure and operating improvements.
			(2)In 2005 Hurricane
			 Wilma destroyed power in most of southern Florida, and within 6 months, Florida
			 utility regulators inserted requirements that utilities harden their system
			 over time and create a regular schedule of clearing vegetation from power lines
			 to ensure electric reliability.
			(3)In Iowa, in 2008,
			 over two dozen people were killed and 148 injured as a result of flooding.
			 Flood warnings covered a span of about 325 miles from Dubuque, Iowa to St.
			 Louis, Missouri with over 35,000 families evacuated from their homes.
			(4)The devastation
			 from Hurricane Katrina and its calamitous results can still be seen across the
			 Gulf Coast. Hurricane Katrina cost over 1,800 lives, billions of dollars in
			 damage and catastrophic loss and the largest single loss in the history of
			 insurance at $40.6 billion with more than 1.7 million claims across 6 States
			 (Louisiana, Mississippi, Alabama, Florida, Tennessee, and Georgia).
			(5)Early estimates of
			 Hurricane Ike’s destruction are $9.8 billion in insured damages, which would
			 make it the 4th most expensive hurricane in the history of the United States,
			 according to the Insurance Information Institute. Hurricane Katrina caused $43
			 billion in damages.
			(6)Cedric Delane passed away September 14,
			 2008, due in part to a lack of electricity and not being identified as part of
			 the vulnerable class of people that needed assistance immediately. Cedric was a
			 5th grade student at Blackshear Elementary in Houston, Texas. Cedric was an
			 asthmatic and suffered a severe attack during Hurricane Ike. The lack of
			 electrical power prevented the use of his breathing machine, which could
			 possibly have saved his life. The paramedics were called and Cedric was
			 transported to the hospital, but he did not survive.
			(7)There have been
			 more than 370,000 overnight shelter stays, over 8.77 million meals served, and
			 over 190,000 clean-up kits and comfort kits distributed in the
			 Houston-Galveston area of Texas after Hurricanes Gustav and Ike.
			(8)The
			 Texas Public Utility Commissioners did not require electric companies on the
			 coast to ensure reliability in their distribution systems against hurricanes
			 after the Texas Public Utility Commission staff recommended aggressive
			 tree-trimming programs and major upgrades, including replacing wooden electric
			 poles with metal or concrete poles in 2005 after Hurricane Rita.
			(9)Texas Public
			 utility companies fought the recommendations on the grounds that upgrading the
			 distribution system would cost far more than repairing it after a storm,
			 however the Texas Public Utility Commission ordered a cost-benefit analysis of
			 only one recommendation: moving electric substations out of flood zones.
			(10)There were 28
			 Houston-area deaths attributed to Hurricane Ike with over a half a million
			 people without electrical power for more than a week including many elderly,
			 disabled, and medically-dependent persons.
			(11)Without criminal
			 enforcement of reliability standards with penalties by FERC and cost-benefit
			 studies that include United States Census and Federal Emergency Management
			 Agency data on vulnerable populations and loss of electricity on those
			 populations, greater loss of property and life will occur.
			3.FERC enforcement
			 authoritySection 215(e) of
			 the Federal Power Act (16 U.S.C. 824o) is amended as follows:
			(1)In paragraph (1)
			 by striking ERO may impose, subject to paragraph (2), and
			 inserting Commission may impose and by striking if the
			 ERO and inserting if the Commission.
			(2)Paragraph (2) is
			 amended to read as follows:
				
					(2)Any person who violates any standard
				approved by the Commission under subsection (d) shall, upon conviction, be
				fined in accordance with title 18, United States Code, or imprisoned not more
				than 5 years, or
				both.
					.
			(3)Paragraph (4) is
			 repealed.
			(4)In paragraph (6)
			 by striking penalty imposed under this section and inserting
			 civil penalty imposed under paragraph (1) of this
			 section.
			4.Disturbances
			 lasting longer than 5 daysWithin 180 days after the enactment of this
			 Act the Federal Energy Regulatory Commission shall issue a rule under section
			 215 of the Federal Power Act amending the reliability standards under that
			 section to prohibit disturbances (other than planned maintenance) lasting
			 greater than 5 days at substations subject to section 215.
		5.Study and Report
			 on emergency planning preparedness for vulnerable populations
			(a)StudyThe Secretary of the Department of Homeland
			 Security, acting through the Assistant Secretary of the Office of the
			 Infrastructure Protection, shall conduct a study to examine gaps in emergency
			 planning preparedness and management as related to vulnerable populations
			 including—
				(1)individuals with physical and mental
			 disabilities, visual impairments, hearing impairments, limited English
			 proficiency, and literacy barriers;
				(2)socially and
			 economically disadvantaged households and communities;
				(3)individuals over
			 65 years old;
				(4)minor children;
			 and
				(5)individuals with
			 pets or service animals.
				(b)ReportNot later than one year after the date of
			 the enactment of this Act the Secretary of the Department of Homeland Security,
			 acting through the Assistant Secretary of the Office of the Infrastructure
			 Protection, shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a report containing the results of the study under subsection (a)
			 and any recommendations of the Secretary.
			
